DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2019/0389721 A1 to Doller et al. (hereinafter “Doller”) in view of U.S Pub. No. 2002/0178831 A to Takada.
Regarding claim 1, Doller discloses An MEMS microphone, comprising a first substrate (Fig.2c and paragraph [0029]; substrate 16) and a vibration diaphragm supported above the first substrate by a spacing portion the first substrate, the spacing portion (Fig 3A-3D, Paragraph [0031]; MEMS transducer device 130 includes first diaphragm element 38, second diaphragm element 40 spaced apart from the first diaphragm element 38, and a spacer 48 connects the first diaphragm element 38 to the second diaphragm element 40), and the vibration diaphragm enclosing a vacuum chamber (Fig. 2A, paragraph [0029]; lid 12), and wherein a static: deflection distance of the vibration diaphragm under an atmospheric pressure feeing comprises less than a distance between the vibration diaphragm and the first substrate (paragraphs [0042]; The plate capacitor structure 1100 includes plate capacitor elements 1142a, 1142b positioned on top of each other and spaced apart by any suitable gap distance and Pressure sensing electrode formed between the diaphragms may be coupled to the insulator element), wherein:
a first of the vibration diaphragm and the first substrate is provided with a magnetic film, and a second of the vibration diaphragm and the first substrate (Fig 3A-3D, Paragraph [0031]; MEMS transducer device 130 includes first diaphragm element 38, second diaphragm element 40 spaced apart from the first diaphragm element 38, and a spacer 48 connects the first diaphragm element 38 to the second diaphragm element 40) is provided with a magnetoresistive sensor cooperating with the magnetic film, the magnetoresistive sensor (paragraph [0028];  MEMS transducer system includes magnetoresistive sensors).
However, Doller does not explicitly disclose magnetoresistive sensor to sense a change in a magnetic field of the magnetic film during a vibration of the vibration diaphragm and output a varying electrical.
In the same field of endeavor, Takada discloses magnetoresistive sensor to sense a change in a magnetic field of the magnetic film during a vibration of the 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Doller’s teaching with a feature of magnetoresistive sensor to sense a change in a magnetic field of the magnetic film during a vibration of the vibration diaphragm and output a varying electrical as taught by Takada in order to sense non-oscillating forces, such as acceleration or changes in air pressure (paragraph [0012]; Takada).

Regarding claim 2, Doller discloses the MEMS microphone according to claim 1, wherein the magnetoresistive sensor is a giant magnetoresistive sensor or a tunnel magnetoresistive sensor (paragraph [0028]; magnetoresistive sensor).

Regarding claim 3, Doller discloses the MEMS microphone according to claim 1, wherein the magnetic film is provided on a side of the first substrate that is adjacent to the vacuum chamber; and the magnetoresistive sensor is provided on the side of the vibration diaphragm that is adjacent to the vacuum chamber or on a side of the vibration diaphragm that is away from the vacuum chamber (Fig 3A-3D, Paragraphs [0028]- [0031]; magnetoresistive sensor, chamber and diaphragm)

Regarding claim 4, Doller discloses the MEMS microphone according to claim 1, wherein the magnetic film is provided on a side of the first substrate that is adjacent to the vacuum chamber; and the vibration diaphragm, comprises a composite structure, 

Regarding claim 5, Doller discloses the MEMS microphone according to claim 1 wherein the magnetoresistive sensor is provided on a side of the first substrate that is adjacent to the vacuum chamber; and the magnetic film is provided on the side of the vibration diaphragm that is adjacent to the vacuum chamber or on a side of the vibration diaphragm that is away from the vacuum chamber (Fig 3A-3D, Paragraphs [0028]- [0031]; magnetoresistive sensor, chamber and diaphragm).

Regarding claim 6, Doller discloses the MEMS microphone according to claim 1, wherein the magnetoresistive sensor is provided on a side of the first substrate that is adjacent to the vacuum chamber; and the vibration diaphragm comprises a composite structure, the magnetic film being provided in the composite structure of the vibration diaphragm (Fig 3A-3D, Paragraphs [0028]- [0031]; magnetoresistive sensor, chamber and diaphragm).

Regarding claim 7, Doller does not explicitly teach the MEMS microphone according to claim 1, wherein the vibration diaphragm has a mechanical sensitivity of 0.02 to 9nm/Pa, and an initial gap between the vibration diaphragm and the first substrate is 1-100µm.


Regarding claim 8, Doller discloses the MEMS microphone according to claim 1, further comprising an ASIC circuit formed on the first substrate (paragraph [0029; ASICs circuits).

Regarding claim 9, Doller discloses The MEMS microphone according to claim 1, wherein a second substrate is provided on a side of the vibration diaphragm that is away from the vacuum chamber, and an opening exposing the vibration diaphragm is formed on the second substrate at a position corresponding to a central region of the vibration diaphragm (Fig 3A-3D and paragraphs [0028]-[0029]; MEMS transducer device 130 includes first diaphragm element 38, second diaphragm element 40 spaced apart from the first diaphragm element 38, and a spacer 48 connects the first diaphragm element 38 to the second diaphragm element 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653